“

Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 1 of 13

FILED

SEP 2 1 2020

Mark C. MoCartt, Clerk
U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OKLAHOMA

FARRON ROBERT DEERLEADER, )
Petitioner,
Vv. ; Case No. 20-CV-0172-JEB-FHM
SCOTT CROW, Director ODOC
Respondent.
REPLY AND OBJECTION

 

Comes Now Petitioner, Farron R. Deerleader, pro se., with Reply and Objection to
Respondent's 'Motion To Stay Proceedings For Petitioner To Re-exhaust His Murphy Claim...’
[Document 11], and 'Brief In Support...' [Document 12], filed by the Respondent on 08/24/20.

The Respondent recognizes the fact that Petitioner did in fact raise the fact that he is Native
American "Indian", and that the State of Oklahoma lacked jurisdiction to convict him, in his
application for post conviction, and in his appeal to the Oklahoma Court of Criminal Appeals.
Neither the Creek County district court, or the Oklahoma Court of Criminal Appeals (OCCA)
bothering to recognize the claim, or fact that there was a case pending before the U.S. Supreme
Court that was directly related to the matter that was put before them. Either court could have
held Petitioner's case up pending outcome of the McGirt ruling had they elected to do so.

In fact, at the time of his filing the Murphy v. Royal decision had been made by the 10th
Circuit. This is reflected in the 'State's Response To Defendant's Application For Post Conviction
Relief,’ at #4, filed in the district Court of Creek County on August 2, 2019 (copy attached). After
this the district court decided that since the 10th Cir. decision in Murphy case was on stay
pending a decision by the Supreme Court, Petitioner's contention was premature.

J Mail __NoCertSvc ___No Orig Sign

__ci) __C/iMJy __CiRetd __NoEnv
___No Cpy’'s sho EnviCpy’ss __O/J __O/M}
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 2 of 13

The district court decision was Affirmed by the OCCA March 17, 2020, PC-2020-2,
Deerleader v. State. OCCA stating at pages 3-4;

"Petitioner claims that Oklahoma lacked jurisdiction in this case because he is an

Indian and his crimes occurred in Indian Country. Petitioner offers nothing more

than his own assertions that his crimes were committed within an Indian reservation,

a dependent Indian community, or an Indian allotment. He cites no controlling

authority which establishes the District Court lacked jurisdiction in this case. See

Okla. Const. Art. VII, § 7 (Oklahoma shall be divided into judicial districts and the

District Court in each judicial district shall have unlimited original jurisdiction of all

justiciable matters)."

Petitioner asks this Court to take Judicial Notice of the Oklahoma Court of Criminal
Appeals website WW W.occa.state.ok.us, pursuant to 12 0.S. 2202, Mathis v. State, 1987 OK CR
41, 7 3, 734 P.2d 312, 313; Cooper v. Bd. of Cnty. Comm'rs of Grady Cnty., 1996 OK CIV APP
85, J 8, 921 P.2de 376, 378 (Oklahoma requires the Court to take judicial notice of adjudicative
facts when requested by a party and supplied with necessary information. 12 O.S. 1991 §
2202(D)), confirming the factual information stated above in the Deerleader v. State order issued
by the OCCA.

Petitioner contends that each of the State courts was aware that there were pending cases
before the Supreme Court that could be directly linked to and effect the jurisdictional issue put
before them. Yet, the courts denied his jurisdictional claim without contemplation of placing his
case on hold pending outcome of the Supreme Court's determination. The State's Attorneys
recognized that the issue put before the courts was jurisdictional, Indian crime on Indian land.

The fact of the matter is that the Supreme Court ruling in McGirt v. Oklahoma, 140 S. Ct.
2452 (2020) makes it very clear that the State of Oklahoma does not have jurisdiction to
prosecute, convict, or imprison any American Indian who commits any crime on Tribal territory

(reservation). In this particular case the OCCA had an opportunity to preserve a right to correct

the jurisdictional question by placing the case on hold until such time as the Supreme Court
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 3 of 13

resolved the jurisdictional question set for hearing before it. As had been done in several other
instances. Though it may have been in those instances that the litigants were not pro se. post
conviction applicants, but litigants on direct appeal and represented by attorneys be they private
of from the Oklahoma Indigent Defense System.

See Mc Girt Page 22, (In conjunction with the MCA, §1151(a) not only sends to federal
court certain major crimes committed by Indians on reservations. Two doors down, in |
§1151(c), the statute does the same for major crimes committed by Indians on “Indian
allotments, the Indian titles of which have not been extinguished.” Despite this direction,
however, Oklahoma state courts erroneously entertained prosecutions for major crimes by
Indians on Indian allotments for decades, until state courts finally disavowed the practice
in1989. See State v. Klindt, 782 P. 2d 401, 404 (Okla. Crim. App. 1989) (overruling Ex
parte Nowabbi, 60 Okla. Crim. III, 61 P. 2d 1139 (1936)); see also United States v. Sands,
968 F. 2d 1058, 1062-1063 (CA10 1992). And if the State’s prosecution practices
disregarded §1151(c) for so long, it’s unclear why we should take those same practices as a
reliable guide to the meaning and application of §1151(a)).

Page 28, (A State exercises jurisdiction over Native Americans with such persistence that
the practice seems normal. Indian landowners lose their titles by fraud or otherwise in
sufficient volume that no one remembers whose land it once was. All this continues for
long enough that a reservation that was once beyond doubt becomes questionable, and then
even far fetched. Sprinkle in a few predictions here, some contestable commentary there,
and the job is done, a reservation is disestablished. None of these moves would be
permitted in any other area of statutory interpretation, and there is no reason why they
should be permitted here. That would be the rule of the strong, not the rule of law);

Page 29, (So Oklahoma lacks jurisdiction to prosecute Mr. McGirt whether the Creek lands
happen to fall in one category or another);

Pages 33-34, (When Oklahoma won statehood in 1907, the MCA applied immediately
according to its plain terms. That statute, as phrased at the time, provided exclusive federal
jurisdiction over qualifying crimes by Indians in “any Indian reservation” located within
“the boundaries of any State.” Act of Mar. 3, 1885, ch. 341, §9, 23 Stat. 385 (emphasis
added); see also 18 U. S. C. §1151 (defining “Indian country” even more broadly),

Pages 34-35, (The Enabling Act not only sent all non federal cases pending in territorial
courts to state court. It also transferred pending cases that arose “under the Constitution,
laws, or treaties of the United States” to federal district courts. §16, 34 Stat. 277. Pending
criminal cases were thus transferred to federal court if the prosecution would have
belonged there had the Territory been a State at the time of the crime. §1, 34 Stat.1287
(amending the Enabling Act). Nor did the statute make any distinction between cases
arising in the former eastern (Indian) and western (Oklahoma) territories. So, simply put,
the Enabling Act sent state-law cases to state court and federal-law cases to federal court.
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 4 of 13

And serious crimes by Indians in Indian country were matters that arose under the federal
MCA and thus properly belonged in federal court from day one, wherever they arose
within the new State);

Page 37, (Each tribe’s treaties must be considered on their own terms, and the only
question before us concerns the Creek. Of course, the Creek Reservation alone is hardly in-
significant, taking in most of Tulsa and certain neighboring communities in Northeastern
Oklahoma. But neither is it unheard of for significant non-Indian populations to live
successfully in or near reservations today. See, e.g., Brief for National Congress of
American Indians Fund as Amicus Curiae 26-28 (describing success of Tacoma,
Washington, and Mount Pleasant, Michigan); see also Parker, 577 U.S., at__—_(slip

op., at 10-12) (holding Pender, Nebraska, to be within Indian country despite tribe’s
absence from the disputed territory for more than 120 years);

Pages 37-38, (But the MCA applies only to certain crimes committed in Indian country by
Indian defendants. A neighboring statute provides that federal law applies to a broader
range of crimes by or against Indians in Indian country. See 18 U. S. C. $1152. States are
otherwise free to apply their criminal laws in cases of non-Indian victims and defendants,
including within Indian country. See McBratney, 104 U. S., at 624.);

Page 42, (The federal government promised the Creek a reservation in perpetuity. Over
time, Congress has diminished that reservation. It has sometimes restricted and other times
expanded the Tribe’s authority. But Congress has never withdrawn the promised
reservation. As a result, many of the arguments before us today follow a sadly familiar
pattern. Yes, promises were made, but the price of keeping them has become too great, so
now we should just cast a blind eye. We reject that thinking. If Congress wishes to

withdraw its promises, it must say so. Unlawful acts, performed long enough and with
sufficient vigor, are never enough to amend the law. To hold otherwise would be to elevate
the most brazen and longstanding injustices over the law, both rewarding wrong and failing
those in the right. The judgment of the Court of Criminal Appeals of Oklahoma is
Reversed).

The State of Oklahoma lacked jurisdiction over Petitioner's case at the time of his
conviction, by fact that he is an enrolled member of the Muscogee (Creek) Nation and his crime
was committed within “Indian Country” as shown to be within the inner boundaries of the Creek
Nation Reservation. McGirt.

The State does not have jurisdiction to now correct a matter that was evidently recognized
by the Respondent throughout the State court post conviction proceedings.

This is a matter only correctable by a Court of relevant jurisdiction, a Court that has not
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 5 of 13

passed over the recognized and obvious claim as in-material, irrelevant, or not properly
submitted by a pro se litigant under the protection of Haines v. Kerner. 404 U.S. 519, 92 S. Ct.
594, 30 L. Ed. 2d 652 (1972) as the state courts of Oktahoma have done.

This Court is the only Court with lawful jurisdiction in this matter since it has been
determined by the Supreme Court that Petitioner is within and under the provisions of Federal
jurisdiction alone. Petitioner submits that it would be a waste of judicial resources and
questionable due process for his case to be remanded back to a State court that has clearly failed,
in every respect, to preserve the opportunity to correct the obvious constitutional violation of his
rights that the Respondent now asks the court to delay justice rendered on, by the only Court of
competent jurisdiction, by a remanding his case back to a court that lacks legal jurisdiction, and
right, to determine that said court and the State of Oklahoma does not have jurisdiction to have
convicted this Petitioner in the first place, and does not have the right to have him incarcerated by
virtue of that conviction.

He would ask that this Court find that the State court does not have the right to claim
provision of procedural rule that was apparently waived by the State's failure to act in the first
instance. The state forfeited any right to assert an opportunity to correct an obvious error when
such was initially passed over by that court.

The State courts lack jurisdiction over Petitioner and his case, McGirt.

Therefore, Petitioner Moves this Court dismiss Respondent's Motion To Stay, and as the
only recognized Court of relevant, and legal jurisdiction, issue an Order directing the State of
Oklahoma to release Petitioner immediately by fact the State of Oklahoma does not have the
authority to have him in custody. 22 O.S. § 1083(c). At which time the Federal Government, or

the Muskogee Tribal Court will make a decision regarding prosecution of Petitioner based on the
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 6 of 13

available evidence of a crime. Crimes committed by Indians on the Reservation fall under the
exclusive provisions of the Major Crimes Act (MCA), 18 U.S.C. § 1153, or the General Crimes

Act (GCA), 18 U.S.C. § 1152, of the Federal Government.

Respectfully Submitted,

Se QO Ka

Farron Robert Deerleader

Certificate of Mailing and Service

I, Farron Robert Deerleader, hereby certify that I mailed a true and correct copy, first class
postage prepaid, of the foregoing 'Reply And Objection’ to The State's Respondent, at:
Caroline E.J. Hunt
Assistant Att. General
313 N.E. 21st Street
Oklahoma City, OK. 73105
By placing same in the Legal Mail service of the Davis Correctional Facility on the ip day of
September, 2020. Further “I State under penalty of perjury under the laws of Oklahoma that the

foregoing is true and correct. 12 O.S. § 426.”

ON, Dhue
A - 18-9690

Dated Farron Robert Deerleader
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 7 of 13

FILED IN DISTRICT COURT
CREEK COUNTY SAPULPA OK

IN THE DISTRICT COURT IN AND FOR CREEK CouNTY AUG 02 2019
STATE OF OKLAHOMA TIME 3 ' 2 Aa yn
Amanda VanOrsdof, COURT CLERK
STATE OF OKLAHOMA,
Plaintiff,
vs.

Case No.: CF 2016-319

FARRON ROBERT DEERLEADER,

Defendant.

STATE’S REPONSE TO DEFENDANT’S APPLICATION
FOR POST CONVICTION RELIEF

COMES NOW, the State of Oklahoma, by District Attorney Max Cook
through Assistant District Attorney Wm. Bartley Logsdon, and for its Response to
the Defendant's Application for Post Conviction Relief, submits the following:
1. The Defendant, represented by an attorney, appeals his conviction to the
Oklahoma Court of Criminal Appeals, F 2017-563, and the Defendant's
convictions are affirmed. Now that the Defendant loses his appeal, he files, pro-
se, an Application for Post Conviction Relief with this Court alleging three
propositions of error: lack of jurisdiction; ineffective assistance of trial counsel
and ineffective assistance of appellate counsel.
2. Initially, this court should deny the Defendant's Application for Post
Conviction Relief as it does not establish, beyond the Defendant's naked,
unsubstantiated and self-serving statements, that he is entitled to relief under the
Post Conviction Act. Specifically, 22 O.S. § 1080 (1970) establishes the

circumstances required to trigger the applicability and use of the Post Conviction
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 8 of 13

Act. Those specific circumstances are as follows:

(a) that the conviction or the sentence was in violation of the
Constitution or laws of this state;

(b) that the court was without jurisdiction to impose sentence;

(c) that the sentence exceeds the maximum authorized by law;

(d) that there exists evidence of material facts, not previously
presented and heard, that requires vacation of the conviction or
sentence in the interest of justice;

(e) that his sentence has expired, his suspended sentence,
probation, parole, or conditional release unlawfully revoked, or
he is otherwise unlawfully held in custody or other restraint; or

(f) that the conviction or sentence is otherwise subject to collateral
attack upon any ground of alleged error heretofore available
under any common law, statutory or other writ, motion, petition,
proceeding or remedy;

The State contends the Defendant does not meet any circumstance or criteria
which is required for him to be eligible for relief under the Post Conviction Relief
Act. |

3. The second reason this Court should deny Defendant's Application is that
the Post Conviction Act is not intended to provide a second appeal. See. Ritchie
v. State, 1998 Ok Cr 26. Specifically, matters which have or could have been
raised on direct appeal, but are not, will not be considered in post conviction

proceedings. See. Nguyen v. State, 1994 Ok Cr 48. Defendant's first two
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 9 of 13

propositions; lack of jurisdiction and ineffective assistance of trial counsel, could
have been raised on direct appeal and are not, thus waiving and barring them
from consideration under the Post Conviction Relief Act.

4. Additionally, specifically regarding Defendant's first proposition of lack of
jurisdiction; the argument is, at best, premature. The Murphy case, which
defendant is attempting to latch onto, is still pending a decision and thus
premature for defendant to claim relief under that case. Furthermore, defendant
does not establish and/or meet the requirements outlined and argued in the
Murphy case other than the defendant’s bald, unsubstantiated claims of what
encompasses Indian land in Oklahoma. Simply claiming to be an Indian does
not qualify the defendant for relief.

5. Specifically regarding the Defendant's second proposition of ineffective
assistance of trial counsel, in addition to the arguments held in State's
paragraphs two and three, the Defendant does not establish the substantive
elements necessary for an ineffective assistance of counsel claim. Under the law
of Oklahoma relating to ineffective assistance of counsel, as explained in
Martinez v. State, 2016 Ok Cr 3, the Defendant must establish that the attorney's
performance was deficient and that deficient performance deprived Defendant of
a fair trial. Deficient performance is more than being merely wrong, it requires a
“completely unreasonable” performance by the attorney. It also requires the
Defendant to prove there is a reasonable probability that the trial outcome would
be different but for the attorney's ineffective assistance/performance. When

weighing the Defendant's assertions, the Court gives great deference to
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 10 of 13

Counsel's decisions and presumes a reasonable trial strategy was employed. /d.
at J] 50 through 58. Defendant proves none of the substantive elements
required for a prima facially valid ineffective assistance of counsel claim and the
Defendant’s second proposition should be denied.

6. The State contends the Defendant is being less than genuine when
claiming the errors in Proposition one and two. The Defendant has multiple
opportunities to address these issues with this Court. The Defendant knew the
trial strategy, yet never complained to this Court regarding his attorney, his
attorney's performance or the trial strategy. The Court has a conversation with
the Defendant prior to the start of the trial regarding ranges of punishments, plea
negotiations, possible plea agreements, etc., and makes sure the Defendant
understands all his options and that he is choosing freely and voluntarily to go to
trial. Prior to the Defendant exercising his right to not testify, this Court again
discusses the options the Defendant has, makes sure he understands them and
inquires if he has any questions. Lastly, at Sentencing, this Court again gives the
Defendant the opportunity to put forth any statements, concerns or comments.
The Defendant NEVER says anything, at any time, regarding any concerns or
objections over the case or trial strategy or his attorney. The Defendant has no
issue with the trial, counsel or strategy employed until after the jury convicts him.

7. Regarding Defendant's Proposition three, ineffective assistance of
appellate counsel, the same law and analysis regarding ineffective assistance of
trial counsel generally applies. For this Court to find ineffective assistance of

appellate counsel, the Defendant must demonstrate, and this Court believe, that
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 11 of 13

had appellate counsel not been ineffective, the sentence would have been
modified, remanded or reversed; with the presumption being a reasonable
strategy was employed by the attorney with great deference given to counsel's
decisions. Not only does the Defendant not meet this burden, but there is no
reason to believe the sentence would be modified, remanded or reversed on
appeal. Also, please keep in mind that the Defendant already had the appellate

court review his case and it affirmed all rulings made by this trial court.

WHEREFORE, premises considered, the State prays this Court deny

Defendant's Application for Post Conviction Relief.

RESPECTFULLY SUBMITTED,

Ly Ball)

Wm. Bartley Logsdon, OBA #17089
Assistant District Attorney

222 E. Dewey, Suite 302

Sapulpa, Oklahoma 74066

(918) 224-3921

(918) 227-6346 fax

Certificate of Mailing

| hereby certify that on the day of filing this Response, a true and correct
copy is mailed, via the USPS, to Defendant: Farron Deerleader, 6888 East 1337

Road, Holdenville, OK 74848.

Wm. Bartley Logsdon >
Case 4:20-cv-00172-JED-CDL Document 13 Filed in USDC ND/OK on 09/21/20 Page 12 of 13

—
a

0

QSEP 18 2020

_
7 —o
i 000036514

$ 001.20

a

=

 
Page 13 of 13

 
